Citation Nr: 1611501	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis and residuals of a left knee injury, to include restoration of a 20 percent evaluation from September 11, 2012 and separate ratings for arthritis and instability.  

2.  Entitlement to a higher initial rating for degenerative changes of the right knee, rated as 10 percent disabling from August 15, 2008 and 20 percent disabling from September 11, 2012, to include separate ratings for arthritis and instability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1976 to July 1974, February 2003 to March 2004, and February 2010 to September 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran's June 2014 substantive appeal includes a request to appear at a videoconference hearing before the Board.  A hearing was scheduled for October 2, 2014 and the Veteran was notified by letter of the place and time of the hearing in September 2014.  He did not appear for the hearing and has not provided good cause for his failure to appear.  The Board therefore finds that the hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to further develop the record in accordance with VA's duty to notify the assist the Veteran.  Specifically, the Veteran should be contacted and asked to identify all private health care providers who have treated his knee disabilities and to complete medical release forms to allow VA to obtain complete records from any non-VA physicians.  The claims file currently contains two treatment records from the Veteran's private orthopedist, dated August 14, 2007 and December 19, 2012.  These records indicate that the Veteran underwent right knee surgery on August 3, 2007 and received treatment before and after the procedure.  Records of these clinical visits are not included in the claims file.  Additionally, the Veteran reported during the February 2008 VA examination that he was treated by a private primary doctor and was scheduled to see this provider the following week for an evaluation of his left knee.  The claims file does not contain any treatment records from this physician and does not indicate that any attempts have been made to procure them.  Therefore, the claims must be remanded for VA to obtain the records of private treatment reported by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has received VA treatment for his bilateral knee disabilities since October 2011, obtain copies of the relevant treatment records and associate them with the claims file. 

2.  Contact the Veteran and request that he identify all private health care providers who have treated his service-connected knee disabilities.  Also provide the Veteran medical release forms and ask that he authorize VA to obtain medical records from all private health care providers identified in response to the request above, to include Dr. Steven Carlow at Seacoast Orthopedic Surgery and Sports Medicine and Dr. Job Sandoval in Westerly, Rhode Island. 

If proper medical release forms are received, obtain copies of all available treatment records from the identified private providers.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file. 

3.  If any of the records added to the claims file indicate that the Veteran's right and/or left knee disabilities have worsened in severity since the May 2014 VA examination, or the Veteran alleges such worsening, perform a VA examination of the service-connected knees.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

The complete bases for all medical opinions must be provided.

4.  After completion of the above, readjudicate the claims on appeal, to include consideration of whether separate ratings are warranted for arthritis and instability of the right and left knees.  If the benefits sought on appeal are not granted in full, issue a SSOC before returning the case to the Board.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




